Citation Nr: 0901929	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial increased rating for tinnitus, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an effective date earlier than May 31, 
2006 for the grant of service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a right shoulder 
disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a left knee 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 and December 2006 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in Muskogee, Oklahoma.

During the course of this appeal, and specifically by a 
December 2006 rating decision, the RO granted service 
connection for bilateral hearing loss.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in June 2008.  
A transcript of the hearing is associated with the claims 
folder.





FINDINGS OF FACT

1.  The veteran's bilateral tinnitus is assigned a 10 percent 
rating, the maximum rating available under Diagnostic Code 
6260, and there are no exceptional circumstances.

2.  The earliest claim for service connection for tinnitus 
found in the claims file was received on May 31, 2006.

3.  No nexus between the veteran's active duty and his 
currently-shown psychiatric disorder has been demonstrated.  

4.  No nexus between the veteran's active duty and his 
currently-shown right shoulder disability has been 
demonstrated.

5.  No nexus between the veteran's active duty and his 
currently-shown right knee disability has been demonstrated.

6.  No nexus between the veteran's active duty and his 
currently-shown left knee disability has been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral tinnitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an effective date earlier than May 31, 
2006, for service connection for tinnitus are not met.  
38 U.S.C.A. §§  5101, 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.155, 3.160, 3.400 (2008).

3.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2008).
4.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

5.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

6.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by August 
2005, November 2005, and January 2007 letters.  By the 
January 2007 letter, the veteran was also informed of the law 
and regulations governing the assignment of increased ratings 
and effective dates.  In addition to the letters, the May 
2006 and May 2007 statements of the case, and June 2006 and 
August 2007 supplemental statements of the case were issued, 
each of which provided the veteran an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  

The Board acknowledges that the veteran has not been accorded 
VA examinations pertinent to the claims on appeal.  However, 
as will be discussed in the following decision, service 
medical records are negative for complaints of, treatment 
for, or findings of a psychiatric condition, a right shoulder 
condition, or knee problems.  Further, while available 
post-service medical records reflect a diagnosis of a 
psychiatric disorder, a right shoulder disability, and left 
and right knee disabilities, there is no medical indication 
that these conditions are related to service.  Additionally, 
with respect to his service-connected tinnitus, the veteran 
is in receipt of the maximum schedular rating available for 
this condition.  Thus, a remand to accord the veteran an 
opportunity to undergo VA examinations that specifically 
address the etiology of the currently-shown psychiatric 
disorder, right shoulder disability, and left and right knee 
disabilities, as well as the current severity of the service-
connected tinnitus is not necessary.  VA's duty to assist is 
not invoked where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
Charles v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).




II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Initial Increased Rating For Tinnitus

The veteran seeks an initial disability rating for bilateral 
tinnitus in excess of 10 percent.

The VA Rating Schedule limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  See Smith v. Nicholson, 
541 F.3d. 1344 (2006).  The veteran's tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher schedular evaluation for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board further finds that there is no showing that the 
veteran's tinnitus reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
rating on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no showing the disability results in 
marked interference with employment.  Moreover, his tinnitus 
has not required any, let alone frequent, periods of 
hospitalization or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  
Accordingly, the Board finds that an initial rating in excess 
of 10 percent for tinnitus is not warranted.  The appeal is 
denied.

IV.  Entitlement To An Effective Date Earlier Than May 31, 
2006 For Service Connection For Tinnitus.

The record reflects that in a December 2006 decision, the RO 
granted service connection for tinnitus, effective from May 
31, 2006.  The veteran seeks an earlier effective date, 
arguing that his November 1971 claim for hearing loss was 
also a claim for tinnitus because "back then hearing loss 
and or ring[ing] in the ears wasn't differentiated."  (See 
July 2007 Substantive Appeal).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.400 (2008).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400 (2008).

The record shows the veteran submitted a claim for service 
connection for hearing loss in November 1971.  Significantly, 
it did not mention tinnitus, and none of the records at that 
time showed tinnitus then to be present.  As such, the Board 
finds that the November 1971 claim was one for hearing loss 
only.  In any event, the record reflects that in January 
1972, the veteran stated his desire to drop his hearing loss 
claim and to revisit the issue when he was finished with 
school.  Thus, even if the November 1971 claim for service 
connection for hearing loss could be construed as a claim for 
tinnitus also, that claim was withdrawn in January 1972.  
Accordingly, in this case, an effective date earlier than 
January 1972 is not possible. 

The earliest mention of tinnitus is in a Substantive Appeal, 
which was received by the RO on May 31, 2006, and in which 
the veteran stated he had been dealing with ringing in his 
ears since 1969.  Any communication indicating intent to 
apply for benefits from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2008).  Here, the 
Board finds that the veteran's report of ringing in his ears 
in his Substantive Appeal (for other service connection 
claims), was an informal claim for service connection for 
tinnitus.  As the veteran did not raise the issue of tinnitus 
prior to May 31, 2006, and none of the records prior to that 
time show the presence of tinnitus, the Board concludes that 
that an earlier effective date for the grant of service 
connection for tinnitus is not warranted.  The law prohibits 
the assignment of an effective date for service connection 
prior to a claim for service connection being received.  See 
38 C.F.R. § 3.400(b)(2) (2008).  The Board is bound by the 
laws and regulation applicable to the benefit sought.  See 
38 C.F.R. § 19.5 (2008).

As such, the Board finds that entitlement to an effective 
date earlier than May 31, 2006 for the grant of service 
connection for tinnitus is not warranted.  The appeal is 
denied.

V.  Service Connection

The veteran contends that he suffers from a variety of 
disabilities as a result of service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted for any of the claimed disabilities.

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in the line of duty, or for aggravation in service 
of a pre-existing injury or disease.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A.  Psychiatric Disorder

The veteran contends that his currently-shown psychiatric 
condition is the result of his military service.  
Specifically, he asserts that he developed PTSD as the result 
of numerous stressful experiences while on active duty.  
Service medical records are negative for complaints or 
treatment of a psychiatric disorder.

Establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD in conformance 
with the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association 
(DSM-IV), section 309.81; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).  See also, Cohen v. Brown, 10 Vet. App. 128 (1997).

In the present case, while the record reflects a diagnosis of 
PTSD at one point, it also reveals a subsequent finding that 
he does not have PTSD.  For the reasons described below, the 
Board finds that later conclusion to be more probative.
An August 2005 private counselor's statement reflects 
treatment from March 2003 to July 2003 for deep depression, 
jealousy, and marital problems.  Additionally, the counselor 
related that "[i]n our time together, we discovered PTSD 
from military service."  

A September 2005 private physician's statement indicates 
treatment since 1993 (when the veteran initially presented 
with complaints of insomnia, violent nightmares, and 
flashbacks of military operations), and diagnoses of PTSD, 
major depression, mood disorder, and social adjustment 
disorder.

A March 2006 VA mental health treatment report reveals that 
the veteran was referred for an evaluation of PTSD.  (In this 
regard, the Board notes that while a VA treatment report from 
earlier that same month indicates an impression of PTSD, this 
appears to have been based on the veteran's reported past 
diagnosis of the condition, and not the result of a formal 
clinical evaluation, which, presumably, is why he was 
referred to VA's mental health clinic).  Upon review of his 
military history, reported stressors, and psychological 
symptoms, the evaluator concluded that the veteran did not 
meet the criteria for a clinical diagnosis of PTSD.  The 
evaluator acknowledged the veteran's reports that he could 
not go to Wal-Mart and that he was uncomfortable around 
people, but noted that such symptoms could be the result of a 
variety of conditions, not only PTSD.  

In weighing the probative value of the foregoing conflicting 
medical opinions with respect to PTSD, the Board has 
considered a number of factors, including the chronology and 
context of the opinions, and the professional status of the 
individuals who provided the opinions.

The March 2006 VA mental health evaluation was conducted 
subsequent to the veteran's private diagnoses of PTSD, and is 
the most recent assessment of his mental health status.  
Additionally, it was the result of a specific referral to 
address the issue of PTSD.  With respect to the August 2005 
statement, there is no indication of the symptomatology or 
stressors on which the "discovery" of PTSD was made.  

For these reasons, the Board finds that the greater weight of 
the evidence supports the conclusion that the veteran does 
not have PTSD in conformance with the DSM-IV.  In reaching 
this determination, the Board acknowledges the statements 
that have been submitted by family members and friends, which 
attribute the veteran's psychological symptoms to PTSD.  
However, they, like the veteran, are not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because they do not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that while the record also reflects private 
diagnoses of depression, mood disorder, and social adjustment 
disorder, none of these conditions have been medically linked 
to service.

Accordingly, the Board finds that service connection for a 
psychiatric disorder is not warranted.  The appeal is denied.

B.  Right Shoulder Disability

At the June 2008 Travel Board hearing, the veteran reported 
that he injured his left shoulder in a skiing accident at 
Fort Devins. 

The service medical records are negative for complaints, 
findings, or treatment of a right shoulder condition, with 
the September 1971 discharge examination indicating normal 
upper extremities, no painful or swollen joints, and no 
painful shoulder or elbow.  

The earliest evidence of record describing a right shoulder 
condition is a March 2006 VA treatment report which indicates 
shoulder bursitis.

While the record reflects a current shoulder disability, the 
question to be resolved is whether this disability can be 
related to the veteran's period of service.  Here, there is a 
lengthy period of time during which there is no 
contemporaneous evidence of record showing a right shoulder 
condition.  This lengthy period without post-service 
treatment weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  For the veteran to prevail 
on his claim, the 35 year gap between his service and any 
evidence of a shoulder condition must be overcome.

That has not occurred in this case.  There is no 
contemporaneous evidence of record showing that the veteran 
had a right shoulder condition upon discharge from service; 
rather the report of his medical examination at discharge 
shows he had normal upper extremities and no pain in his 
shoulder at that time.  In fact, the earliest document 
showing the presence of a shoulder disorder is in 2006, and 
this fails to show a link between this disorder and the 
veteran's military service.  Thus, the Board finds that the 
greater weight of the evidence is against the claim for 
service connection for a right shoulder condition, and the 
appeal is denied.

C.  Right And Left Knee Disorders

The veteran contends that he injured his knees doing 
parachute jumps in service.

The service medical records are negative for complaints of, 
treatment for, or findings of a left or right knee condition, 
with the September 1971 discharge examination reflecting 
normal lower extremities, and no painful or swollen joints.

A February 1993 private treatment record reflects left knee 
pain and snapping for the last two months, and notes that 
"he never had this problem before."  A diagnosis of left 
knee medial meniscus tear is indicated.  Left knee 
arthroscopy was performed.

A September 1993 private treatment record reflects complaints 
of right knee pain.  A diagnosis of possible meniscus tear is 
indicated, and right knee arthroscopy was performed.

A March 2006 VA treatment report reflects osteoarthritis of 
the knees.

For the veteran to prevail on his claim, he must show either 
continuity of symptomatology or a medical opinion linking his 
currently-shown left and right knee disorders to events in 
service.  Neither has occurred in this case.  There is no 
evidence of record showing that the veteran had a knee 
condition during service.  There is also no evidence 
whatsoever reflecting knee arthritis within one year of 
service (to trigger the application of the legal presumption 
of service connection for chronic disease).  The earliest 
document reporting the presence of a knee condition is in 
1993.  This lengthy period without post-service treatment 
(e.g., 23 years after separation from service) weighs heavily 
against the claim.  Additionally, there is no indication in 
the medical evidence that the currently-shown left and right 
knee conditions are related to his period of service.  

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
right and left knee condition.  Service connection is not 
warranted, and the appeal is denied.


ORDER

An initial increased rating for tinnitus is denied.

An effective date earlier than May 31, 2006 for the grant of 
service connection for tinnitus is denied.

Service connection for a psychiatric disorder is denied.

Service connection for a right shoulder disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


